33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 7:  Claim 7 reads “at least 1.1 times greater than or equal to” in lines 2-3.  This language provides two possible interpretations.  The first is that the compound of formula (I) is present in an amount of greater than or equal to 1.1 times the amount of the OH functional groups.  The second is that the compound of formula (I) is present in an amount of greater than 1.1 times the amount of OH functional groups, or in an equal amount of the amount of OH functional groups.  As two possible interpretations with different scopes are possible for the claim language, it is indefinite.
Considering Claims 13-16:  Claims 13-16 are rejected as they a directed towards a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP § 2173.05(q).  As such, the scope of the claim is indefinite as it is not clear what specific process steps are required to read on the claimed process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naae et al. (US Pat. 5,230,814).
Considering Claims 1-7 and 11:  Naae et al. teaches a process of reacting a lignin polyphenol (4:25-55) and an alkyl epoxide having 6 to 20 carbon atoms/compound of formula (I), where R1 is a C6-20 hydrocarbon chain and R2 is hydrogen (6:63-7:4) in the presence of a sodium hydroxide catalyst (7:13-20), where the number of moles of alkyl epoxide is equal to the number of OH functional groups in the lignin in an example (10:10-27).
Considering Claims 8 and 12:  Naae et al. teaches reacting the grafted phenol with ethylene oxide/formula V where R6 is hydrogen (11:1-35).
Considering Claim 9:  Naae et al. teaches using sodium hydroxide as an alkoxylation catalyst (7:13-20).
Considering Claim 10:  Naae et al. teaches using 4 moles of ethylene oxide for every mole of grafted polyphenol (11:1-35).  As the molecular weight of ethylene oxide is 44.05 and the molecular weight of the grafted polyphenol is 323 (Table 1), there would be 176 g of ethylene oxide for 323 g of grafted polyphenol.
Considering Claim 13:  Naae et al. teaches using the grafted polyphenol in a further alkoxylation process (11:1-35).
Considering Claim 14 and 15:  Naae et al. teaches the grafted polyphenol as being present during a polyphenol alkoxylation (11:1-35).  It would inherently function as a solvent.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See MPEP § 2112.01.
Considering Claim 16:  Naae et al. teaches using the grafted polyphenol to produce a surfactant (8:20-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naae et al. (US Pat. 5,230,814) as applied to claim 1 above.
Considering Claim 7:  Naae et al. teaches the process of claim 1 as shown above.
	Naae et al. teaches the number of moles of alkyl epoxide is equal to the number of OH functional groups in the lignin in an example (10:10-27).  This is sufficiently close to the claimed ratio of greater than 1.1 that a person having ordinary skill in the art would expect the process to produce a substantially similar product.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").   See MPEP § 2144.05.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767